DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to as failing to comply with 37 CFR 1.77(c) for failing to include section headings.
The abstract of the disclosure is objected to because it begins with the implied phrase “Described is”.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites that the plurality of plates comprises “a abutment surface of the end head of the male body”. It is unclear how the plates can comprise a surface of the male body when the plates are part of the female body.
Claim 7 recites the limitation "its distal stretch" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 1, 2, 4-6, 8, and 9 are allowed.
Claims 3 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not show or suggest a connecting kit comprising all limitations of the claims.
Huang (USP 6,467,816) is considered the closest prior art of record and shows a kit comprising a male body (1) having an end head, a hollow cylindrical portion with thread, and an intermediate portion with a polygonal cross-section, a female body (10), having a first seat, an intermediate section with an external thread (201), elastically yieldable plates (32), a second seat, and an outer sleeve (2) provided with a thread to couple with the thread of the female portion, but does not show or suggest the seat having a polygonal cross-section or a protuberance having a third diameter smaller than both the first and second diameters.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar connecting kit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        01/11/2022